DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 and claim 11 are rejected.  Claims 9 and 10 are objected. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOTOR WITH HOUSING WITH PRESS IN MEMBERS ”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3,5,7,11  are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US PG Pub 20040217669 hereinafter “Fujii) in view of Ishizaki et al. (US PG Pub 20200287428 hereinafter “Ishizaki”). 
Re-claim 1, Fujii discloses a  motor (title), comprising: a rotating shaft (5) extending along a central axis (axis of shaft); a housing (102) arranged about the rotating shaft (5); and a first press-in member (103) pressed into the housing (102); wherein an inner surface of the housing (102) includes a first opposing surface (21) and a second opposing surface (22) that are both opposite to the first press-in member (03) in a radial direction (perpendicular to 158); the first opposing surface (21) is located on a side of the second opposing surface (22) in an axial direction (158); the first opposing surface abuts (see Fig.6) against a portion of a surface (against 132, see Fig.6) of the first press-in member in the radial direction (see Fig.6), and at least a portion (SEE ANNOTATED Fig.6) of the first opposing surface, abutting against the first press-in member, is a SUBSTANTIALLY smooth surface (SEE fiGT.6, AT LEAST WHERE EACH LAMINATION PRESSES AGAINST THE HOUSING 21 IS SMOOTH); and the second opposing surface  (22) does not abut against (IT IS SPACED AWAY 22) the first press-in member (103, 132, see Fig.6) in the radial direction, and the second opposing surface is a rough surface (surface is crocked as shown in Fig.22 therefore it rough).

    PNG
    media_image1.png
    664
    710
    media_image1.png
    Greyscale

	  Fujii fails to explicitly teach that at least a portion of the first opposing surface, abutting against the first press-in member is “SMOOTH” surface.  
	However, Ishizaki discloses at least a portion of the first opposing surface (surface of Trunk 2 facing the stator 3 is smooth surface), abutting against the first press-in member is “SMOOTH” surface (P[0055], cylindrical member 2 has smooth face which faces stator).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to explicitly disclose the surface of the opposing surface disclosed by Fujii wherein at least a portion of the first opposing surface, abutting against the first press-in member is “SMOOTH” surface as suggested by Ishizaki to provide great retention force and provide thin structure reducing machine size (Ishizaki, P[0055]).    

    PNG
    media_image2.png
    733
    831
    media_image2.png
    Greyscale

Re-claim 2, Fujii as modified discloses the motor according to claim 1, wherein the first opposing surface (21) is located, relative to the second opposing surface (22), on a side of the housing in the axial direction (158, axial direction) that is the same or substantially the same as a press-in direction (direction is from top to bottom to set on 23) of the first press- in member (103).  
Re-claim 3, Fujii as modified discloses the motor according to claim 2, wherein a radial size of the first press-in member(132, width of 132) from an end to another end in the axial direction is constant or substantially constant (top to bottom of 132, width is substantially constant); and the first opposing surface (21) is located farther at a radially inner side (21 is further in from 22, see Fig.6) of the housing (102) than the second opposing surface (22, is further out) is.  
Re-claim 5, Fujii as modified fails to explicitly teach the motor according to claim 1.
Fujii as modified fails to explicitly teach further comprising a second press-in member pressed into the housing; wherein the inner surface of the housing includes a third opposing surface located on another side of the second opposing surface in the axial direction; the third opposing surface abuts against the second press-in member in the radial direction, and at least a portion of a surface, abutting against the second press-in member, of the third opposing surface is a smooth surface; and the third opposing surface is closer to a radially outer side of the housing than the second opposing surface is. 
However, Ishizaki shows  comprising a second press-in member (41) pressed into the housing (2,P[0023]); wherein the inner surface of the housing (2) includes a third opposing surface (annotated Fig.1) located on another side of the second opposing surface in the axial direction (direction of shaft 9); the third opposing surface (see Fig.1) abuts against the second press-in member (2) in the radial direction (90 degrees from shaft axis), and at least a portion of a surface (any part of the surface pressing against 2 from 41) , abutting against the second press-in member (41), of the third opposing surface (see Fig.1) is a smooth surface ((P[0055], cylindrical member 2 has smooth face which faces stator); and the third opposing surface (annotated Fig.1) is closer to a radially outer side of the housing than the second opposing surface is (see Fig.1, surface 2 is inner radially than the third surface of 2). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to explicitly disclose the surface of the opposing surface disclosed by Fujii wherein aa second press-in member pressed into the housing; wherein the inner surface of the housing includes a third opposing surface located on another side of the second opposing surface in the axial direction; the third opposing surface abuts against the second press-in member in the radial direction, and at least a portion of a surface, abutting against the second press-in member, of the third opposing surface is a smooth surface; and the third opposing surface is closer to a radially outer side of the housing than the second opposing surface is suggested by Ishizaki to provide great retention force and provide thin structure reducing machine size (Ishizaki, P[0055]).   
Re-claim 7, Fujii as modified discloses the motor according to claim 5, wherein at least a portion (annotated Fig.6) of the third opposing surface (annotated Fig.6) is opposite to the first press-in member (opposite 103) in the radial direction (diagonal to 158).  
Re-claim 11, Fujii as modified discloses an electrical device (motor is electric device), comprising the motor according to claim 1.
Claim 4  are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ishizaki as applied to claim 2 above and in further view of ”Yu. (US PG Pub 8198771 hereinafter “Yu”). 
Re-claim 4, Fujii as modified discloses the motor according to claim 2 above. 
Fujii as modified fails to explicitly teach wherein the inner surface of the housing includes a guiding surface connecting the first opposing surface and the second opposing surface; and the guiding surface is a rough surface.
However, Yu teaches wherein the inner surface of the housing (68) includes a guiding surface (annotated Fig.8) connecting the first opposing surface and the second opposing surface (annotated Fig.8, or Fig.5); and the guiding surface is a rough surface (annotated Fig.8 or Fig.5).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the surface of the housing disclosed by Fujii as modified wherein the inner surface of the housing includes a guiding surface connecting the first opposing surface and the second opposing surface; and the guiding surface is a rough surface as suggested by Yu to provide better sealing and pressure fit of the housing (Yu, Col.2, L.7-9).    
Claim 6  are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ishizaki as applied to claim 1 above and in further view of ”Esaki” (EP3315774A1 European Patent Publication hereinafter “Esaki”). 
Re-claim 6, Fujii as modified discloses the motor according to claim 1. 
Fujii fails to explicitly teach wherein a total axial height of the first opposing surface is less than a half of a total axial height of the first press-in member.  
	However, Esaki teaches wherein a total axial height of the first opposing surface (h5)is less than a half of a total axial height (height of l and height of windings is the first press member height) of the first press-in member (11. See Fig.5). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the housing and first press-in member shown by Fujii wherein a total axial height of the first opposing surface is less than a half of a total axial height of the first press-in member as shown by Esaki to provide hermetic seal and reduce compressive stress and magnetic loss and improve motor efficiency (Esaki, P[0009]).

    PNG
    media_image3.png
    651
    388
    media_image3.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ishizaki as applied to claim 1 above and in further view of ”Lung” (US Patent 7511399 hereinafter “Lung”). 
Re-claim 8, Fujii as modified discloses the motor according to claim 1,
Fujii as modified fails to explicitly teach wherein the first press-in member includes a first protrusion portion protruding toward a radially outer side of the housing; and the inner surface of the housing includes a first recessed portion recessed toward the radially outer side of the housing;  15the first protrusion portion is able to be inserted into the first recessed portion; an inner surface of the first recessed portion does not abut against an outer circumferential surface of the first protrusion portion; and the inner surface of the first recessed portion is a rough surface.  
However, Lung wherein the first press-in member (4) includes a first protrusion portion protruding (annotated Fig.6) toward a radially outer side of the housing (2); and the inner surface of the housing (2) includes a first recessed portion (annotated Fig.6) recessed toward the radially outer side of the housing (2); 15the first protrusion portion is able to be inserted into the first recessed portion (annotated Fig.6); an inner surface (S4,S2) of the first recessed portion (annotated Fig.6) does not abut (S2 and S4) against an outer circumferential surface of the first protrusion portion (annotated Fig.6); and the inner surface of the first recessed portion is a rough surface (annotated Fig.6).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the housing disclosed by Fujii as modified wherein the first press-in member includes a first protrusion portion protruding toward a radially outer side of the housing; and the inner surface of the housing includes a first recessed portion recessed toward the radially outer side of the housing;  15the first protrusion portion is able to be inserted into the first recessed portion; an inner surface of the first recessed portion does not abut against an outer circumferential surface of the first protrusion portion; and the inner surface of the first recessed portion is a rough surfaces suggested by Lung to forming a simple connection between the stator and housing possible  (Lamb, Col.2, L.45-L.54).

    PNG
    media_image4.png
    367
    412
    media_image4.png
    Greyscale
    
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 recites in combination with claims 1, and 5 “inter alia “ 1. A motor, comprising: a rotating shaft extending along a central axis; a housing arranged about the rotating shaft; and a first press-in member pressed into the housing; wherein an inner surface of the housing includes a first opposing surface and a second opposing surface that are both opposite to the first press-in member in a radial direction; the first opposing surface is located on a side of the second opposing surface in an axial direction; the first opposing surface abuts against a portion of a surface of the first press-in member in the radial direction, and at least a portion of the first opposing surface, abutting against the first press-in member, is a smooth surface; and the second opposing surface does not abut against the first press-in member in the radial direction, and the second opposing surface is a rough surface.  5. The motor according to claim 1, further comprising a second press-in member pressed into the housing; wherein the inner surface of the housing includes a third opposing surface located on another side of the second opposing surface in the axial direction; the third opposing surface abuts against the second press-in member in the radial direction, and at least a portion of a surface, abutting against the second press-in member, of the third opposing surface is a smooth surface; and the third opposing surface is closer to a radially outer side of the housing than the second opposing surface is, 9. The motor according to claim 5, wherein the second press-in member includes a second protrusion portion protruding toward the radially outer side of the housing; the inner surface of the housing includes a second recessed portion recessed toward the radial outer side of the housing; the second protrusion portion is able to be inserted into the second recessed portion; an inner surface of the second recessed portion does not abut against an outer circumferential surface of the second protrusion portion; and the inner surface of the second recessed portion is a rough surface.”

    PNG
    media_image5.png
    764
    769
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    648
    680
    media_image6.png
    Greyscale

The prior art of record fail to teach the combination of claims 9,5 and 1.  None of the prior art, Plus search, IP.com NPL and Patent Search teach the combination of limitations of claims 9, 5 and 1 together.    
Claim 10 is objected to as being dependent from objected claim 9. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN1028847 also teach claims above, specially fig.3. DE102015211459 also teach housing structure above, fig.1. PTO892 attached are applicable to teach claims above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834